                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


SPENCER MCCLAIN,

                        Plaintiff,

                v.                                             Case No. 20-cv-1796-bhl

ALFONSO MORALES, et al.,

                        Defendants.


                                               ORDER


        On March 1, 2021, the Court screened and dismissed the original complaint for violating

Federal Rule of Civil Procedure 8. Dkt. No. 8. The Court instructed plaintiff Spencer McClain to

file an amended complaint consistent with the instructions in the screening order by April 1, 2021,

if he wanted to continue pursuing this case. Id. at 2-3. The Court also advised McClain that he

could not bring his Fourth, Sixth, Eighth, and Fourteenth Amendment claims in the same lawsuit;

that these claims likely belonged in different lawsuits. Id. at 3.

        On March 11, 2021, McClain filed a motion to stay this case for 90-days to “await the

outcome” of his state court criminal trial scheduled for April 19, 2021. Dkt. No. 9. The Court will

grant the motion to stay but will direct the clerk’s office to administratively close this case in the

meantime. Once McClain’s state court proceedings have ceased, he can file a motion to reopen

this case and lift the stay.

         McClain should be aware that the outcome of his state court criminal trial may impact

whether he can proceed with a Fourth Amendment claim in this lawsuit. See Heck v. Humphrey,

512 U.S. 477, 487 (1994) (concluding that a state prisoner cannot seek damages in a §1983 suit if




          Case 2:20-cv-01796-BHL Filed 03/22/21 Page 1 of 2 Document 10
a judgment in his favor “would necessarily imply the invalidity of his conviction or sentence”). If

McClain is convicted during his state court criminal trial, he likely cannot bring a Fourth

Amendment claim related to those charges unless “the conviction or sentence has been reversed

on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to

make such determination, or called into question by a federal court’s issuance of a writ of habeas

corpus.” Id.

       IT IS ORDERED that the plaintiff’s motion to stay (Dkt. No. 9) is GRANTED. The

clerk’s office is directed to ADMINISTRATIVELY CLOSE this case.                      It is McClain’s

responsibility to file a motion to reopen the case and lift the stay after his state court proceedings

have ceased.

       Dated at Milwaukee, Wisconsin this 22nd day of March, 2021.

                                                      s/ Brett H. Ludwig
                                                      Brett H. Ludwig
                                                      United States District Judge




                                                  2

          Case 2:20-cv-01796-BHL Filed 03/22/21 Page 2 of 2 Document 10
